         Case 3:18-md-02843-VC Document 546 Filed 10/17/20 Page 1 of 2




Derek W. Loeser (admitted pro hac vice)          Lesley E. Weaver (SBN 191305)
KELLER ROHRBACK L.L.P.                           BLEICHMAR FONTI & AULD LLP
1201 Third Avenue, Suite 3200                    555 12th Street, Suite 1600
Seattle, WA 98101                                Oakland, CA 94607
Tel.: (206) 623-1900                             Tel.: (415) 445-4003
Fax: (206) 623-3384                              Fax: (415) 445-4020
dloeser@kellerrohrback.com                       lweaver@bfalaw.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                      MDL No. 2843
PRIVACY USER PROFILE LITIGATION                     Case No. 18-md-02843-VC-JSC


This document relates to:                           [PROPOSED] ORDER GRANTING
                                                    PLAINTIFFS’ SUBMISSION
ALL ACTIONS                                         REGARDING DISPUTED SEARCH
                                                    TERMS

                                                    Judges: Hon. Vince Chhabria and Hon.
                                                    Jacqueline Scott Corley




       Having considered the Parties’ October 16, 2020 submissions regarding the search strings

to be applied to the custodians in Custodian Groups 1-4, and for good cause being shown, IT IS

HEREBY ORDERED as follows:



       1.      The parties shall continue to meet and confer regarding the custodians proposed

               for the search strings as to which the parties have reached agreement; and

       2.      Plaintiffs’ proposed search strings and custodians are granted with respect to the

               following disputed search strings:



             Facebook’s Proposed Search String FB-12
       Case 3:18-md-02843-VC Document 546 Filed 10/17/20 Page 2 of 2



          Facebook’s Proposed Search String FB-20

          Plaintiffs’ Proposed Search String 41

          Plaintiffs’ Proposed Search String 117

          Plaintiffs’ Proposed Search String 118

          Plaintiffs’ Proposed Search String 194

          Plaintiffs’ Proposed Search String 216

          Plaintiffs’ Proposed Search String 223

          Plaintiffs’ Proposed Search String 224

          Plaintiffs’ Proposed Search String 236

          Plaintiffs’ Proposed Search String 244

          Plaintiffs’ Proposed Search String 273

          Plaintiffs’ Proposed Search String 290

          Plaintiffs’ Proposed Search String 313

          Plaintiffs’ Proposed Search String 422

          Plaintiffs’ Proposed Search String 426

          Plaintiffs’ Proposed Search String 466

          Plaintiffs’ Proposed Search String 467

          Plaintiffs’ Proposed Search String 481
          Plaintiffs’ Proposed Search String 501

          Plaintiffs’ Proposed Search String 524

          Plaintiffs’ Proposed Search String 669

          Plaintiffs’ Proposed Search String 673


IT IS SO ORDERED.


DATE:___________________
                                         Hon. Jacqueline Scott Corley
                                         United States Magistrate Judge
